             Case 2:21-cv-00157-RSL Document 12 Filed 03/08/21 Page 1 of 1




 1                                                            HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9   HIROKO SCHNEIDER, a Washington resident, NO. 2:21-CV-00157-RSL
10                                Plaintiff,
                                       ORDER GRANTING EXTENSION OF
11         vs.                         TIME FOR DEFENDANT TO FILE ITS
                                       ANSWER OR FIRST RESPONSE TO
12   FINANCIAL CORPORATION OF AMERICA, THE COMPLAINT
     a Corporation,
13
                                  Defendant.
14

15         Based on Defendant’s Second Unopposed Motion for Extension of Time in which to

16   File an Answer or Response to Plaintiff’s Complaint, it is HEREBY ORDERED that the time

17   for Defendant’s answer or first response to the complaint shall be extended by three days to

18   March 5, 2021.

19                     8th day of ____________,
           DATED this _____         March       2021.

20

21

22                                        HONORABLE ROBERT S. LASNIK
                                          United States District Court Judge
23

24

25

26

     ORDER GRANTING EXTENSION OF TIME AS TO                    GORDON REES SCULLY MANSUKHANI, LLP
     DEFENDANT’S MOTION TO EXTEND TIME FOR                     1300 SW Fifth Avenue, Suite 2000
     ANSWER OR FIRST RESPONSE – Page 1                         Portland, OR 97201
                                                               Telephone: (503) 382-3844
                                                               Facsimile : (503) 616-3600
